DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Grace US20180212288A1 (with priority to 07 December 2016).

	Regarding claim 9, Grace discloses a system for a high-voltage battery of a motor vehicle for monitoring battery cells of the high-voltage battery (Grace, [0003]-[0007], [0013]-[0038], Figs. 1-4), comprising
a battery management system arrangeable in a battery housing of the high-voltage battery (Grace, [0016], Fig. 2, battery system 14, battery management system (BMS) 60), 
the battery management system comprising an electronic circuit, arranged on a circuit carrier (Grace, [0016], [0020]), with a processor and with a communication interface for communicating with at least one in-vehicle, high-voltage-battery-external device (Grace, [0016]),
wherein the electronic circuit additionally has at least one pressure sensor designed to capture pressure signals in the battery housing and to convey said pressure signals to the processor (Grace, [0024], Fig. 3, pressure sensor 34c),
Grace states BMS 60 may detect a thermal event in a battery module 30 based on a pressure signal (Grace, [0029]) wherein increase in pressure is detected by a pressure sensor 34c positioned in the module or battery pack 30 (Grace, [0029], Fig. 4, step 110) which meets the limitation of the present claim, wherein the processor is configured to take the conveyed pressure signals as a basis for detecting a thermal runaway of at least one battery cell of the high-voltage battery,
Grace further specifies when a thermal event is detected in the battery system 14, the BMS 60 may inform the driver and/or other relevant authorities (e.g., service personnel, bus operator, etc.) of the thermal event and informing the driver may include one or more of sounding an audio alarm, activating one or more indicator lights, and/or displaying messages on the bus display system (Grace, [0032], Fig. 4, step 120), which one of ordinary skill in the art before the effective filing date of the claimed invention would understand that informing the driver would necessitate generating a signal on detection of the thermal event, and meets the limitations of the present claim wherein the processor generates a signal on detection of the thermal runaway and provide the signal to the communication interface for conveyance to the device.

Regarding claim 11, Grace further teaches wherein the processor is configured to take the pressure signals as a basis for determining a rate of pressure change and to detect the thermal runaway if a value of the rate of pressure change exceeds a predetermined threshold value (Grace, [0027]-[0029], [0032]-[0033]).

Regarding claim 12, Grace additionally discloses wherein the processor is configured to generate a warning signal for a vehicle occupant of the motor vehicle as the signal on detection of the thermal runaway and to provide (Grace, [0027]) said warning signal to the communication interface for conveyance to the device in the form of a warning device (Grace, [0032]-[0033], Fig. 4).

Regarding, claim 13, Grace also teaches wherein the battery management system has a housing in which the circuit carrier is arranged (Grace, [0016] and [0020], battery system 14, battery management system (BMS) 60, battery module 30, electrical circuits and related accessories not shown), the examiner notes that a circuit carrier, such as a circuit board, is an inherent feature of a circuit, of which the battery management system as disclosed in Grace is comprised, see MPEP § 2112.01,
and the housing has at least one pressure compensation element for a pressure compensation between an interior of the housing of the battery management system and an interior of the battery housing (Grace, [0024], Fig. 3, pressure sensor 32c).

Regarding claims 14 and 15, Grace further discloses A motor vehicle comprising a high-voltage battery (Grace, [0013]-[0015], Fig. 1) comprising
a plurality of interconnected battery cells; a battery housing; and a battery management system (Grace, Figs. 1-3, battery cells 50, battery system 14, battery management system (BMS) 60)
wherein the battery cells and the battery management system are arranged in the battery housing (Grace, [0016]-[0018], Figs. 1-3, battery system 14, battery management system (BMS) 60, battery cells 50).

Regarding claim 16, Grace discloses all of the limitations of claim 15 as set forth above. Grace additionally teaches an in-vehicle, high-voltage-battery-external, warning device for outputting a warning signal for a vehicle occupant of the motor vehicle on detection of the thermal runaway (Grace, [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace US20180212288A1 (with priority to 07 December 2016) as evidenced by Zhao CN108631015A (using the machine English translation from Espacenet provided).

Regarding claim 10, Grace teaches a pressure sensor as set forth above in claim 9, though not specifying that at least one pressure sensor is an absolute pressure sensor. Zhao discloses a battery management system (p. 10, lines 26-28) to monitor a high voltage battery of a motor vehicle for detecting a thermal runaway (p. 8, lines 5-20) of at least one battery cell of the high-voltage battery (Zhao, p. 7 line 37 – p. 16 line 55) using an absolute pressure sensors such as a vacuum pressure sensor or a micro-electromechanical system (MEMS) chip having a vacuum chamber (Zhao, p. 8, lines 19-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one pressure sensor is an absolute pressure sensor as these are known as art effective sensors as evidenced by Zhao which gives the examples of absolute pressure sensors such as a vacuum pressure sensor or a micro-electromechanical system (MEMS) chip having a vacuum chamber for use with a battery management system to monitor a high voltage battery of a motor vehicle for detecting a thermal runaway of at least one battery cell of the high-voltage battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang CN105589046A (discloses a high voltage battery system, including BMS, sensors and alarm for a vehicle), Hong CN106983970A (discloses a battery system that detects a thermal runaway for use in vehicles).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728